Citation Nr: 1643481	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  05-08 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES


1.  Entitlement to service connection for glaucoma. 

2.  Entitlement to service connection for refractive error.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for residuals of hysterectomy.

5.  Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for loss of teeth due to mercury poisoning.

6.  Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for a back disability.

7.  Entitlement to service connection for a back disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from September 1975 to April 1979. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from Regional Office (RO) rating decisions.  An April 2004 rating decision of the RO in Philadelphia, Pennsylvania, in pertinent part, denied service connection for glaucoma and refractive error.  A December 2009 rating decision of the RO in Cleveland, Ohio, in pertinent part, denied service connection for hypertension and residuals of hysterectomy, and denied service connection for mercury poisoning and a back condition on the grounds that new and material evidence had not been received.

In May 2014, the Board remanded all the issues on appeal so that the Veteran could be scheduled for a Board hearing.  A Board hearing, by way of videoconference, was held in August 2016.  A transcript of that hearing is of record.

In an August 2015 correspondence, the Veteran revoked power of attorney in favor of the National Association for Black Veterans, Inc.  She elected to represent herself in the matters on appeal.

Effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits that does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150 (a).  38 C.F.R. § 3.155 (a).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  Id.  In a March 2016 letter, the Veteran indicated that she wished a higher disability rating for PTSD.  This letter does not meet the standards of a complete claim for benefits.  As the Board does not have jurisdiction over this matter, is referred the AOJ for appropriate action.  See 38 C.F.R. §19.9 (b). If the Veteran wishes to pursue this claim she is advised to file a VA Form 21-526, Application for Compensation and/or Pension.

The issues of entitlement to service connection for glaucoma, refractive error, hypertension, residuals of a hysterectomy and a back disability, and for whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for loss of teeth due to mercury poisoning are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed June 2008 decision, the Board declined to reopen the Veteran's claim for service connection for a back disability.

2.  New evidence received since the June 2008 Board decision relates to an unsubstantiated fact and raises a reasonable possibility of substantiating the claim of service connection for a back disability.
CONCLUSION OF LAW

Evidence received since the final June 2008 Board decision in connection with the Veteran's claim of service connection for a back disability is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (a); 20.1100, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).
	
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for a back disability was initially denied in a June 1980 rating decision, the Veteran did not appeal that decision and the decision became final.  Thereafter, in April 2004, the RO declined to reopen the Veteran's claim for a back disability.  The Veteran appealed that decision to the Board and the Board also found that new and material evidence had not been submitted to reopen the claim for service connection for a back disability in a June 2008 decision.

The evidence considered by the Board at the time of the June 2008 decision included the Veteran's service treatment records, an April 1980 VA medical examination report and VA outpatient treatment records which included findings that the Veteran had sustained injuries, including to the back, in a motor vehicle accident in December 1999.  

Evidence associated with the claims file since the June 2008 Board denial includes additional VA and private treatment records and additional statements in support of the Veteran's claim.  Also added to the claims file is a transcript of the Veteran's August 2016 Board hearing testimony in which the Veteran reported that her back pain was due to her military sexual trauma in service when she was thrown against a wall.

When considered with previous evidence of record, the Board finds the evidence added to the record since the June 2008 Board decision raises a reasonable possibility of substantiating the claims for service connection for back disability.  Specifically, the new evidence includes evidence demonstrating a chronic back disability and indicates that the Veteran has had back pain since her service, as opposed to just at her motor vehicle accident.  As such, the evidence is new and material and the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened issue of entitlement to service connection for a back disability is addressed in the Remand section below.


ORDER

New and material evidence having been submitted, the claim for service connection for a back disability is reopened.


REMAND

The Veteran's August 2016 hearing transcript includes her testimony that she received treatment from a VA medical center in Cincinnati, Ohio from approximately 1984 to 2000.  Regrettably, such treatment records are not included in the claims file and must be obtained.  38 C.F.R. § 3.159.

The Veteran has not been afforded a VA examination in connection with her claim for a black disability.  The Board finds that prior to considering the merits of the Veteran's claim, she should be afforded the appropriate VA examination to determine the nature and etiology of the claimed back disability.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159 (c)(4).  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.

Finally, the issues must be remanded for the issuance of a supplemental statement of the case (SSOC).  The RO issued a statement of the case for the Veteran's claims to reopen the issues of service connection for loss of teeth and a back disability and for service connection claims for residuals of a hysterectomy and hypertension in March 2011.  A supplemental statement of the case for the Veteran's refractive error and glaucoma claims was issued in August 2013.  Since that time, evidence relevant to the claims has been added to the claims file.  When additional evidence is received by the AOJ prior to the transfer of records to the Board, a SSOC will be furnished unless the additional evidence received duplicates evidence previously of record or the additional evidence is not relevant to the issue on appeal.  38 C.F.R. § 19.37 (2015).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should furnish the Veteran a supplemental statement of the case for all the claims on appeal.  Thereafter, for any claim that remains denied, the AOJ must complete the mandates below.

2.  Obtain the complete VA treatment records from the medical facility in Cincinnati, Ohio between approximately 1984 and 2000, as well as any other VA facility identified by the Veteran.

3.  Schedule the Veteran for a VA spine examination to determine the nature and etiology of her claimed spine disabilities.  The entire claims file, including a copy of this remand, must be reviewed by the examiner in conjunction with the examination.  All indicated studies should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should identify all spine disorders that have been present during the period of the claim, including orthopedic and/or neurological disorders, as well as any associated neurological disorders.

The examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current spine disabilities had its onset in service or is related to any in-service disease, event, or injury.

A detailed rationale for the opinion must be provided. Review of the entire claims file is required.  All relevant medical and lay evidence, including the service treatment records, private treatment records, and Veteran's statements and contentions regarding the onset of her disability, must be discussed in the rationale.  The Veteran is competent to report her symptoms, and her reports must be considered in formulating the requested opinion.  If her reports are discounted, the examiner should provide a reason for doing so.  A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran an appropriate supplemental statement of the case (SSOC) and give her an appropriate time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


